                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                       Plaintiff,                                    4:20CR3099

       vs.
                                                        UNITED STATES’ RESPONSE TO
IAN WAGNER,                                           DEFENDANT’S OBJECTION/MOTION
                                                                 IN LIMINE

                       Defendant.


       Comes now the United States of America, by and through the undersigned attorney, and

provides this response to Defendant Ian Wagner’s Motion in Limine. Filing No. 26. On January 5,

2021, the Government filed a notice of its intention to use 404(b) evidence and supportive brief.

Filing Nos. 20 and 21. In its brief, the Government outlined four other incidents where the

Defendant masturbated in public and the police had responded to the scene. Filing No. 21.

Defendant now moves in limine to preclude the Government from introducing evidence of these

other acts arguing that the acts were too dissimilar and remote in time from the conduct charged

and that the probative value is outweighed by potential prejudice. Filing No. 29 at p. 2. Defendant

further argues the evidence of these other acts should not be admitted because the Defendant was

never convicted. Id. at p. 3.

       The Government previously addressed each of the points raised by Defendant in its prior

brief, filing no. 21, and now incorporates that brief by reference for this response for the full

background information and argument. As set forth in Filing No. 21, the contested evidence is

relevant to showing Defendant’s common plan or scheme, intent, and identity in connection with

a charged offense. Filing No. 21. The other acts were similar in kind to the charged conduct: In

each prior incident, as well as in the current case, Defendant was seated in an enclosed space with

                                                1
the ability to view public spaces, exposed his penis, and masturbated. He also sometimes interacted

with the women nearby by making eye contact, moving his body to further expose his penis, and

making sexually explicit comments. Whether Defendant was in an airplane, car, or standing in

front of a gas station, whether he was in Indiana or any other place, the ultimate act was the same

in each situation—the Defendant exposed himself, masturbated in public, and attempted to engage

the women around him while doing so. The acts were not too remote in time with the oldest event

occurring around four years before the charged conduct, and the most recent act occurring mere

months before the charged conduct. See Filing No. 21 at p. 7.

        As also discussed in the Government’s prior brief, a conviction is not a requirement for the

admission of prior acts under 404(b), instead the acts merely must be proven by “a preponderance

of the evidence.” Filing No. 21 at p. 4 (citing United States v. Gipson, 446 F.3d 828, 831 (8th Cir.

2006)); see also United States v. Lakoskey, 462 F.3d 965 (8th Cir. 2006);United States v. Shoffner,

71 F.3d 1429, 1432 (8th Cir. 1995); United States v. Edelmann, 458 F.3d 791, 809 (8th Cir. 2006).

The Government intends to prove each of these other acts through the eyewitness testimony of the

women who experienced the Defendant’s acts, as well as the law enforcement officers who

responded to the scene and identified the Defendant as the perpetrator. Filing No. 21 at p. 7.

        Finally, the danger or unfair prejudice does not outweigh the significant probative value of

the evidence and any danger of prejudice can be overcome by a limiting instruction. Filing No. 21

at pp. 8-9.

        Wherefore, the Government submits that the admission of each of the four other acts is

appropriate under Rule 404(b) to show showing Defendant’s common plan or scheme, intent, and

identity in connection with a charged offense and incorporates its previous brief, filing no. 21, for

further information and argument.



                                                 2
Respectfully submitted this 27th day of May 2021,


                                           Jan W. Sharp
                                           Acting United States Attorney


                                    By:    s/ Tessie Smith
                                           TESSIE L.S. SMITH, #25828
                                           Assistant U.S. Attorney
                                           487 Federal Building
                                           100 Centennial Mall North
                                           Lincoln, NE 68508-3865
                                           Tel: (402) 437-5399
                                           Fax: (402) 437-5390
                                           E-mail: tessie.smith@usdoj.gov




                                       3
